DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion pin on an inner surface of the movable buckles (as discussed in claim 3), the second insertion pin on an inner surface of the movable buckles (as discussed in claim 8), and the movable buckles being removably coupled to the corresponding one of the at least two fixing buckles (as discussed in claim 4) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  Claim 5 includes the limitation “each of the plurality of movable buckles and a corresponding one of the at least one connecting member is integrally molded.”  Claim 4, from which claim 5 depends, requires the movable buckles to be removably coupled to the corresponding fixing buckles, which are a component of the connecting members.  It is unclear how the movable buckles are integrally molded with the connecting member (i.e. provided in a single, integral piece), as required by claim 5, and removably coupled with the connecting member (through the fixing buckles), as required by claim 4.  For examination purposes, it is assumed claim 4 was intended to claim the movable buckles to be movably coupled to the corresponding fixing buckles.  Claims 6 and 10 are additionally rejected by virtue of their dependence on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chinese Publication No. CN 201492084 U) in view of Shor et al. (U.S. Publication No. 2010/0132165), hereinafter referred to as Shor.
Regarding claim 1, Chen teaches a reinforced bed frame 100, comprising:  a plurality of bed poles 1000 arranged in parallel, two cross poles 32, at least one connecting member 200 (Figure 10), wherein:  two ends of each of the plurality of bed poles 1000 are respectively connected to the two cross poles 32 (through 33, Figure 10), each of the at least one connecting member 200 comprises a body 2000 and at least two fixing buckles 2200 and 2500 connected to the body 2000 (Figure 8), each of the at least two fixing buckles 2200 and 2500 are C-shaped (Abstract, Figure 8), two of the at least two fixing buckles 2200 and 2500 are respectively locked to a first bed pole 1000 of the plurality of bed poles 1000 and a second bed pole 1000 of the plurality of bed poles 1000 (Figure 10), the second bed pole 1000 is adjacent to the first bed pole 1000 (where each connecting member 200 is connected to adjacent bed poles 1000, Figure 10).
Chen does not disclose a plurality of movable buckles, each of the plurality of movable buckles are C-shaped, each of the plurality of movable buckles is configured to cover an opening of a corresponding one of the at least two fixing buckles and cooperate with the corresponding one of the at least two fixing buckles to surround a corresponding one of the plurality of bed poles, each of the at least two fixing buckles corresponds to a corresponding one of the plurality of movable buckles, and a fastener structure is configured to be removably locked together between each of the at least two fixing buckles and the corresponding one of the plurality of movable buckles.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with a plurality of movable buckles, each of the plurality of movable buckles are C-shaped, each of the plurality of movable buckles is configured to cover an opening of a corresponding one of the at least two fixing buckles and cooperate with the corresponding one of the at least two fixing buckles to surround a corresponding one of the plurality of bed poles, each of the at least two fixing buckles corresponds to a corresponding one of the plurality of movable buckles, and a fastener structure is configured to be removably locked together between each of the at least two fixing buckles and the corresponding one of the plurality of movable buckles as taught by Shor, because the buckle of Shor is able to clamp around a cylindrical object, and because of its shape and material, it is able to conform to the surface to which is attached and compensate for geometric defects and reduce stress points (paragraph 0029). 
Regarding claim 4, Chen, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chen, as modified, further each of the plurality of movable buckles 102c 
Regarding claim 7, Chen, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chen, as modified, further discloses a length of the body 2000 corresponds to a space between the first bed pole 1000 and the second bed pole 1000 (Figure 10, where one connecting member 200 fits between two bed poles 1000), the at least two fixing buckles 2200 and 2500 comprises two fixing buckles 2200 and 2500, and the two fixing buckles 2200 and 2500 are respectively symmetrically disposed on both ends of a corresponding one of the body 2000 (Figures 8 and 10).
Regarding claim 9, Chen, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chen, as modified, further discloses wherein the plurality of bed poles 1000 are disposed at intervals (Figure 10).
Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shor and further in view of Bensussan (U.S. Publication No. 2005/0123344).
Regarding claim 2, Chen, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chen, as modified, does not disclose an inner surface of each of the at least two fixing buckles is disposed with an insertion pin, the corresponding one of the plurality of bed poles is disposed with an insertion hole, and the insertion pin is disposed in the insertion hole.
Bensussan teaches an inner surface of fixing buckles 18 is disposed with an insertion pin 48, the corresponding one of the plurality of poles 10 is disposed with an insertion hole 36, and the insertion pin 48 is disposed in the insertion hole 36 (Figures 1, 2, and 4, and paragraph 0036).

Regarding claim 3, Chen, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chen, as modified, does not disclose wherein:  an inner surface of each of the plurality of movable buckles is disposed with an insertion pin, the corresponding one of the plurality of bed poles is disposed with an insertion hole, and the insertion pin is disposed in the insertion hole.
Bensussan teaches an inner surface of movable buckles 18 is disposed with an insertion pin 48, the corresponding one of the plurality of poles 10 is disposed with an insertion hole 36, and the insertion pin 48 is disposed in the insertion hole 36 (Figures 1, 2, and 4, and paragraph 0036, where Bensussan teaches an insertion pin on each side of the buckle 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chen, as modified, so an inner surface of each of the at least two movable buckles is disposed with an insertion pin, the corresponding one of the plurality of bed poles is disposed with an insertion hole, and the insertion pin is disposed in the insertion hole as taught by Bensussan, because the pins of Bensussan provide an additional attachment means to a buckle, such that the buckle is biased into openings within the pole to provide a releasable connection between the buckle and the pole (paragraph 0036). 
Regarding claim 8, Chen, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Chen, as modified, further discloses an inner surface of movable buckles 18 is disposed with a second insertion pin 48, the corresponding one of the plurality of bed poles 10 is disposed with a second insertion hole 36, and the second insertion pin 48 is disposed in the second insertion hole 36 (see Bensussan, Figures 1, 2, and 4, and paragraph 0036, where Bensussan teaches an insertion pin on each side of the buckle 18, where the fixing buckle 102a and the movable buckle 102c of Shor are located on opposite sides of the ring that is formed from the buckle of Shor, where Chen is cited for disclosing bed poles 1000, see Chen Figure 10).
Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shor and further in view of Hellyer et al. (U.S. Publication No. 2004/0078896) and Werth (U.S. Publication No. 2009/0208277).
Regarding claim 5, Chen, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Chen, as modified, further discloses each of the plurality of movable buckles 102c and a corresponding one of the at least one connecting member 102a is integrally molded (see Shor, paragraphs 0025 and 0028), and each of the plurality of movable buckles 102c and the corresponding one of the at least one connecting member 102a are connected by a rib 102b (see Shor, Figure 5).
Chen, as modified, does not disclose the at least one connecting member is a plastic element.
Hellyer teaches an at least one connecting member 72 is a plastic element (Figure3, paragraph 0034, where the connecting member is molded, paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chen, as modified, so that the at least one KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 6, Chen, as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 5.  Chen, as modified, does not disclose the fastener structure comprises a hook disposed on each of the plurality of movable buckles and a lock hole disposed on a corresponding one of the body.
Werth teaches the fastener structure comprises a hook 30 disposed on each of the plurality of movable buckles 20 and a lock hole 48 disposed on a corresponding one of the body 46 (where body 46 is formed adjacent to and perpendicular from fixing buckle 40, Figure 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Chen, as modified, so the fastener structure comprises a hook disposed on each of the plurality of movable buckles and a lock hole disposed on a corresponding one of the body as taught by Werth, because the hook structure of Werth provides a simple locking mechanism, where the hook 30 is pushed through the locking member 50, teeth on the hook member cannot be released without depressing the buttons 52 on the body 46 which can prevent easy pull out of the hook 30 (Figure 2C and paragraph 0035).
Regarding claim 10, Chen, as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 5.  Chen, as modified, further discloses wherein each of the plurality of movable buckles 102c (see Shor, Figure 5 and paragraph 0028 where the buckle 102a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Fuchs (U.S. Patent No. 1,449,747)
Lee (U.S. Publication No. 2015/0250325)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALISON N LABARGE/
Examiner, Art Unit 3673                                            

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673